                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

FERNANDO COCA,

       Plaintiff,

       vs.                                                           Civ. No. 18-942 JAP/KK

ANDREW SAUL, Commissioner
of the Social Security Administration,

       Defendant.


         ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS
                    AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Proposed Findings and Recommended

Disposition by United States Magistrate Judge Kirtan Khalsa, filed September 13, 2019.

(Doc. 30.) The parties have not filed any objections. The Tenth Circuit has held “that a party’s

objections to the magistrate judge’s report and recommendation must be both timely and specific

to preserve an issue for de novo review by the district court or for appellate review.” U.S. v. One

Parcel of Real Property, 73 F.3d 1057, 1060 (10th Cir. 1996). The failure to make timely

objections to the Magistrate Judge’s Proposed Findings and Recommended Disposition waives

appellate review of both factual and legal questions. Id. at 1059.

       IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 30) are adopted.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Reverse and Remand (Doc. 20)

is GRANTED.

                                             __________________________________________
                                             SENIOR UNITED STATES DISTRICT JUDGE
